ORDER

PER CURIAM.
Movant-appellant appeals after sentencing on charges of burglary first degree, forcible rape and robbery second degree. He also appeals denial of his Rule 29.15 motion for post conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order af*669firming the judgment. We affirm the convictions, Rule 30.25(b), and denial of Rule 29.15 relief, Rule 84.16(b).